UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2494



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


          versus


MARIA S. CRUZ; VANESSA LOZANO; YVONNE LOZANO,

                                           Claimants - Appellants,


          and


PROPERTY, 3714 CANCUN LOOP, WEBB COUNTY,
LAREDO, TEXAS, WITH ALL APPURTENANCES AND
IMPROVEMENTS THEREON,

                                                         Defendant,


JOSE ANTONIO LOZANO; HILL TOP FARM, LIMITED, a
Texas Limited Partnership,

                                                         Claimants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-11)


Submitted:   June 8, 2005                  Decided:   July 12, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Maria S. Cruz, Vanessa Lozano, Yvonne Lozano, Appellants Pro Se.
Lynne P. Klauer, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Appellants appeal the district court’s orders denying

their motions to set aside the judgment of forfeiture regarding

their home and for reconsideration.     We have reviewed the record

and find no reversible error.      Accordingly, we affirm for the

reasons stated by the district court.    See United States v. Cruz,

No. CA-98-11 (M.D.N.C. filed Sept. 8, 2004 & entered Sept. 9, 2004

& Jan. 12, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -